 

Exhibit 10.22

 

Execution Version

 

CREDIT FACILITY TERMINATION AGREEMENT

 

THIS CREDIT FACILITY TERMINATION AGREEMENT (this “Termination Agreement”), dated
as of October 21, 2015, is entered into by and among GOLUB CAPITAL BDC REVOLVER
FUNDING LLC, an Delaware limited liability company (the “Borrower”), GOLUB
CAPITAL BDC, INC., a Delaware corporation (the “Servicer”), U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), a national banking association, and THE PRIVATEBANK
AND TRUST COMPANY (“PrivateBank”), an Illinois banking association. Capitalized
terms used but not otherwise defined herein have the meanings ascribed to them
in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, reference is made to the following agreements entered into in
connection with the establishment of a revolving credit facility for the benefit
of the Borrower on November 22, 2013:

 

A.The Credit Agreement (the “Credit Agreement”), dated as of November 22, 2013,
as amended by that certain Amendment No. 1 to Credit Agreement dated as of
November 24, 2014, by and among the Borrower, as borrower, the Servicer, as
servicer, each of the Lenders from time to time party thereto and PrivateBank,
as administrative agent (the “Administrative Agent”);

 

B.The Securities Account Control Agreement, dated as of November 22, 2013, by
and among the Borrower, as debtor, the Servicer, as servicer, and PrivateBank,
as securities intermediary and administrative agent;

 

C.The Collateral Custodian Agreement, dated as of November 22, 2013, by and
among the Borrower, as borrower, PrivateBank, as administrative agent, U.S.
Bank, as collateral custodian, and the Servicer, as servicer;

 

D.The Securities Account Control Agreement, dated as of November 22, 2013, by
and among the Borrower, as borrower, PrivateBank, as administrative agent, U.S.
Bank, as custodian, and the Servicer (solely with respect to Section 5 thereof);

 

E.The Variable Funding Note (the “Note”) issued by the Borrower on November 22,
2013 for the benefit of and payable to the order of PrivateBank;

 

F.The Assignment (Sale) Agreement, dated as of November 22, 2013, by and between
the Servicer, as transferor, and the Borrower, as transferee;

 

G.The Master Letter of Credit Agreement, dated as of November 14, 2013, issued
by the Borrower, as applicant, in favor of PrivateBank;

 

H.That certain letter agreement, dated as of November 22, 2013, by and between
PrivateBank and the Borrower; and

 

   

   

 

I.All other ancillary documents and agreements issued or executed, as
applicable, in connection with the Credit Agreement;

 

The agreements listed under A through I above are referred to collectively as
the “Credit Facility Documents”;

 

WHEREAS, the Borrower desires to pay in full all Aggregate Unpaids outstanding
under the Credit Agreement and all other amounts owed under the Credit Facility
Documents (the “Pay-Off Amount”), which amount shall include, without
limitation, amounts owing to the Administrative Agent, the Issuing Lender, each
Lender, all assignees and participants of each Lender, any sub-agent of the
Administrative Agent, U.S. Bank, the Servicer and any indemnities owing under or
in connection with the Credit Agreement or any other Credit Facility Document
(the “Relevant Parties”) as listed on Schedule I hereto;

 

WHEREAS, upon payment of the Pay-Off Amount, the parties hereto desire to
terminate the Credit Facility Documents on the date hereof

 

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.        Termination. Upon receipt by the Relevant Parties of the Pay-Off
Amount on the date hereof (the “Termination Date”), each party to each of the
Credit Facility Documents agrees that each of the Credit Facility Documents to
which it is a party or with respect to which it has rights, and all of such
party’s rights and obligations thereunder, have terminated on the Termination
Date, and as of the Termination Date, the Borrower has satisfied all of the
Borrower’s obligations under each of the Credit Facility Documents and has no
further obligations to any such party except, in each case, for those provisions
which survive by their terms (such as indemnifications and non-petition
covenants). The Administrative Agent shall cause the delivery of the Note to
Golub Capital, 150 South Wacker Drive, Suite 800, Chicago, IL 60606, Attention:
Sang Lee, and from and after the Termination Date, the Note outstanding under
the Credit Agreement shall be considered redeemed, paid in full and no longer
outstanding.

 

2.        Lien Termination. Upon the Termination Date, the security created
under the Credit Agreement is hereby released and discharged, and the
Administrative Agent, the Borrower and the Servicer hereby authorize Dechert LLP
to file termination statements (Form UCC-3) with respect to all UCC-1 financing
statements filed pursuant to the Credit Agreement or any other Credit Facility
Document as set forth on Schedule II hereto.

 

3.        Administrative Agent Authority. The Borrower, Servicer and
Administrative Agent hereby authorize and direct U.S. Bank to execute, deliver
and perform this agreement.

 

   

   

 

4.        Unconditional Waiver. Notwithstanding anything to the contrary in any
of the Credit Facility Documents, each party to each of the Credit Facility
Documents agrees to waive any notice requirements (including notice periods) and
condition precedents applicable to termination under the Credit Facility
Documents.

 

5.        Representations and Warranties. Each party to this Termination
Agreement hereby represents, warrants and acknowledges to all other parties as
of the date hereof that: (i) it has full power and authority, and has taken all
action necessary, to execute and deliver this Termination Agreement and to
fulfill its obligations hereunder and to consummate the transactions
contemplated hereby, and (ii) this Termination Agreement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, winding-up, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

6.        Miscellaneous. This Termination Agreement, including without
limitation, the representations, warranties, covenants and indemnities contained
herein, shall be binding upon, be enforceable by, and inure to the benefit of
the parties to this Termination Agreement and their respective successors and
assigns. This Termination Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which together shall constitute one agreement binding on
the parties. Delivery of an executed counterpart by fax or e-mail shall be
effective as delivery of a manually executed counterpart of this Termination
Agreement. THIS TERMINATION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

[Signatures to follow.]

 

   

   

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Agreement as of the date first stated above.

 

  GOLUB CAPITAL BDC REVOLVER FUNDING LLC             By: /s/ Ross A. Teune      
Name: Ross A. Teune       Title: Chief Financial Officer

 

[Signatures continue on following page.]

 

 

GCRF II
Credit Facility Termination Agreement

   

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Agreement as of the date first stated above.

 

  GOLUB CAPITAL BDC, INC.         By: /s/ Ross A. Teune     Name: Ross A. Teune
    Title: Chief Financial Officer

 

[Signatures continue on following page.]

 

 

GCRF II
Credit Facility Termination Agreement

   

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Agreement as of the date first stated above.

 

  THE PRIVATEBANK AND TRUST COMPANY, as Administrative Agent         By: /s/
Michael F. Perry     Name: Michael F. Perry     Title: Managing Director

 

[Signatures continue on following page.]

 

 

GCRF II
Credit Facility Termination Agreement

   

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Agreement as of the date first stated above.

 

  THE PRIVATEBANK AND TRUST COMPANY, as Lender         By: /s/ Michael F. Perry
    Name: Michael F. Perry     Title: Managing Director

 

[Signatures continue on following page.]

 

 

GCRF II
Credit Facility Termination Agreement

   

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Agreement as of the date first stated above.

 

  U.S. BANK NATIONAL ASSOCIATION         By: /s/ Leslie H. Hundley     Name:
Leslie H. Hundley     Title: Vice President

 

 

GCRF II
Credit Facility Termination Agreement

   

 

Schedule I

 

Pay-Off Amount Schedule

 

 

Credit Facility Termination Agreement

   

 

Schedule II

 

UCC Financing Statement No.   Filed Date       20134625183 (Delaware)  
11/22/2013       20134630290 (Delaware)   11/22/2013

 

 

Credit Facility Termination Agreement

 